         Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 1 of 18




“IFight4Justice”, Law Office of Predrag Filipovic, Esq.
Predrag Filipovic, Esquire
PA Bar ID #312568
1635 Market St., Suite 1600
Philadelphia, PA, 19103
Tel: 267-265-0520; Fax: 215-974-7744;              __   __      Attorney for Plaintiffs
Judson A. Rideout, Jay J. Rideout, Joseph    :        E.D. of Pennsylvania
M. Rideout                                   :
       vs.                                   :
:             July TERM, 2021
Wells Fargo Bank N.A,                        :        NO:_ _____________________


                                    CIVIL COMPLAINT
    (73 P.S. § 201-1, et seq.,(UTPCPL), Common Law Fraud in Execution, NIID, IIED,
                                        Negligence)
                                            PARTIES

  1. Plaintiffs in this Action are Judson A Rideout, Jay J. Rideout and Joseph M.

      Rideout, are all biological brothers, and all adult residents of Pennsylvania,

      hereafter referred to as (“Rideout Bros”), who are all citizens of

      Commonwealth of Pennsylvania at all times relevant hereto.

  2. Defendant, Wells Fargo Bank N.A. is upon belief a financial institution, inter

      alia providing services for demand deposit (checking and savings accounts),

      and other consumer and commercial banking services to the general public

      across the nation

  3. Defendant (“WF”), has is a upon belief a corporation incorporated in the

      State of Delaware, and its “day to day” corporate headquarters is in San

      Francisco, California.
        Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 2 of 18




                               JURISDICTION

4. This Court has jurisdiction pursuant to a Diversity Jurisdiction Statute in

   28 U.S. Code § 1332, in that there is complete diversity between all the

   Plaintiffs and the Defendant WF, who is a citizen of State of Delaware (place

   of incorporation) and State of California (day to day headquarters), and the

   amount of controversy is easily over jurisdictional threshold of $75,000.

            STATEMENT OF CLAIM COMMON TO ALL COUNTS

5. Rideout Bros had a common misfortune in that their father, Jay M. Rideout,

   was killed in a MVA which occurred in 2015 in Bucks County, PA.

6. Judson’s Bros mother, Elenore Judson, was the chief named Plaintiff in the

   case against the tortfeasor in the accident which killed her husband J.M.

   Rideout, and which was litigated in Bucks County CCP, docketed under

   2016-0127.

7. However, in addition to the payment to Elenore Rideout, the Court Approved

   Settlement of their father’s estate mandated payments of $20, 863.30 to each

   of her Rideout Bros, above named Plaintiffs, (“the Settlement”), See Exhibit

   A.

8. As a result, the Plaintiff’s firm who litigated their late father’s wrongful death

   case, (Sprague&Spreague), properly issued settlement checks in fee simple
      Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 3 of 18




   titled to to each of the Rideout Bros, to their respective names, for their

   respective portions of the settlement. See Exhibit B.

9. Upon belief, same letter and check as is depicted in Exhibit B, was issued to

   other two Rideout Bros., to all three above named Plaintiffs., however checks

   were not mailed to the Judson Bros but mailed to their previous permanent

   address on file, their parental home, where the widow, mother Elenore.

10. Due to the fraudulent and deceptive actions and omissions of the Defendant,

   Wells Fargo, none of the Judson Bros ever received any monies from the

   Settlement, nor those checks, not a penny nor a dime.


             VIOLATION of the “UTPCPL, 73 P.S. §201-1 et seq.”


11. Plaintiffs repeat and re allege all previous counts as if fully stated herein at

   length.

12. In recent history in opening and maintaining demand deposit accounts

   without knowledge or permission random individuals subject to such highly

   illegal, self-serving practice. See Exhibit C.

13. Although this case is materially different in other regards, as for Wells

   Fargo, they did the same thing, in that they opened and transacted through

   accounts titled under all three Rideout Bros, without their knowledge, or

   permission depriving them of any and all monies, in doing so.
     Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 4 of 18




14. Only the mother E. Rideout, knew of the WF accounts as she participated

   with WF in their opening and channeling of the Judson Bros settlement

   checks through those accounts, without them receiving any of it.

15. Without Plaintiff Rideout Bros, knowledge or permission, Wells Fargo

   opened up demand deposit account titled under Elenore Rideout name,

   however, also titled the accounts under joint owners’ names for the remaining

   Judson Bros, without ever obtaining any signatures from any Rideout Bros,

   (nor ID, nor any personal contact), so that WF had no way of knowing what

   an authentic signature by any of the Rideout Bros looks like . See Exhibit D.

16. Wells Fargo knew or should have known that neither Judson, Jay, nor Joseph

   Rideout ever came into the branch, in person or remotely, nor can WF show

   any documents, or signatures or in any way shape or form manifested his

   consent to the opening of any such account with Wells Fargo, and all the mail

   went to mother’s address she herself provided along with all other personal

   data. See Exhibit D.

17. Nevertheless, after WF enabled mother to deposit the Rideout Bros

   settlement checks they also allowed her to cash through the same Wells

   Fargo account on which Rideout Bros falsely appear as signatories, wherein

   back of the check endorsement were forged. See Exhibits D and E.
         Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 5 of 18




    18. Because Wells Fargo grossly failed to obtain necessary in person

       verifications in opening the Rideout Bros accounts, such as a in person ID or

       signature or any direct contact information, they had foreclosed any avenue

       of knowing which checks were signed by Rideout Bros, as opposed to being

       forged.

    19. In doing so Wells Fargo violated also Section 326 of the Patriot Act ( 8 U.S.

       Code § 1701), which requires reasonable procedures for maintaining records

       of the information used to verify a person's name, address, and other

       identifying information. The proposed regulation sets forth recordkeeping

       procedures that must be included in a bank's CIP. 1

    20. After Rideout Bros reported the incident to WF Loss Management, and the

       reported that they got dupped and never received a penny of the monies

       stemming to them from the settlement of their Father’s wrongful death, WF

       did an investigation and admitted they had none of the documents or proof of

       account ownership for any of the Plaintiffs, but incredibly decided not to

       compensate them at all, daring them to file this action instead.


1
 Section 326 of the Act provides that the regulations must contain certain requirements. At a
minimum, the regulations must require financial institutions to implement reasonable
procedures for (1) verifying the identity of any person seeking to open an account, to the extent
reasonable and practicable; (2) maintaining records of the information used to verify the
person's identity, including name, address, and other identifying information; and (3)
determining whether the person appears on any lists of known or suspected terrorists or
terrorist organizations provided to the financial institution by any government agency. See also
31 CFR 103.11(c).
     Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 6 of 18




21. For its own pecuniary gain, best explained by the same motivating factors

   that appear in their 3 billion settlement, in this case WF again engaged in

   illegal account opening, and maintenance scheme however in this case,

   additionally, effectuated by the actions of the mother, E.R.

22. Wells Fargo’s conduct was at least deceptive and misleading and could lead

   and did lead to loss and confusion and worse to unlawful results and

   deprivation of significant monetary value not limited to the amount on the

   checks, ($62,470), however also interest, loss of investment opportunity, loss

   of educational goals, and other pecuniary losses.

23. WFss conduct is also a direct and proximate cause of humiliation, anxiety,

   loss of sleep, loss of life’s enjoyment of the Rideout Bros, the full extent of

   which is yet to be determined.

24. In conduct described above Wells Fargo intentionally or at least recklessly

   cashed Rideout Bros checks without their signature or any way to know what

   their signatures actually look like, through a fake account they established in

   their names in violation of all applicable laws and regulations cited above.

25. Under Gregg v. Amerprise Financial Inc., A.3d 2021 WL 607486 (Pa. Feb.

   17, 2021), and even before this ruling WF has committed an actionable

   violation of UTPCPL under circumstances which warrant exercise of

   discretion for full treble damages and attorney fees.
          Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 7 of 18




    WHEREFORE Plaintiffs pray that this Honorable Court find enter a Judgment

    in their favor for all damages it finds due and enter any other relief it sees just

    and equitable.


                     COUNT TWO COMMON LAW FRAUD


    26. Plaintiffs repeat and realleges all previous paragraphs as if fully stated herein

       at length.

    27. In conduct described above Wells Fargo intentionally or at least recklessly

       cashed Rideout Bros checks without their signature or any way to know what

       their signatures actually look like, through a fake account they established in

       their names in violation of all applicable laws and regulations cited above.

    28. In conduct described above, Wells Fargo engaged in fraudulent account

       opening scheme this time aided by a family member of the victims of the

       fraudulent account opening scheme.     2



    29. As State of Pennsylvania is concerned the following is an accurate depiction

       of Wells Fargo’s conduct:

     HARRISBURG –Attorney General Josh Shapiro today announced that Wells Fargo
     Bank N.A., the nation’s biggest bank, will pay $575 million to resolve claims that the
     bank violated state consumer protection laws by: (1) opening millions of
     unauthorized accounts and enrolling customers into online banking services without
     their knowledge or consent, (2) improperly referring customers for enrollment in

2
 Now, the U.S. Justice Department is getting involved, investigating whether
Wells Fargo’s sales practices broke any laws. Sen. Elizabeth Warren, for one,
accused the bank of “staggering fraud.”
     Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 8 of 18




third-party renters and life insurance policies, (3) improperly force-placing and
charging more than 850,000 auto finance customers for unnecessary and
duplicative insurance policies, (4) failing to ensure that customers received refunds
of unearned premiums on certain optional auto finance products, and (5) incorrectly
charging customers for mortgage rate lock extension fees.

Attorney General Shapiro’s Bureau of Consumer Protection co-led the investigation
and negotiation of the settlement. As a result of this settlement, Wells Fargo will be
forced to change its corporate behavior to ensure that these types of abuses will not
happen again. Additionally, the company will be forced to pay a sum of money to
consumers who were harmed – though that amount is confidential under the terms
of settlement- and pay the Commonwealth of Pennsylvania $16.5 million, which will
be remitted to the Pennsylvania Treasury.

   “Wells Fargo is paying over half a billion dollars to the states because of conduct
that caused widespread harm on a national level, in bank accounts, auto loans, and
mortgages,” said Attorney General Shapiro. “This bank opened millions of accounts
for customers who didn’t know about them, charged auto finance customers for
insurance policies they didn’t want or need, and charged mortgage customers over
$100 million in unwarranted fees. With this settlement, we are holding Wells Fargo
accountable and changing corporate conduct to protect consumers.”

Unrealistic Sales Goals Led to Millions of Unauthorized Accounts

Wells Fargo has identified more than 3.5 million accounts where customer accounts
were opened, funds were transferred, credit card applications were filed, or debit
cards were issued without the customers’ knowledge or consent. The bank has also
identified 528,000 online bill pay enrollments nationwide that may have resulted
from improper sales practices at the bank. In addition, Wells Fargo improperly
submitted more than 6,500 renters insurance and/or simplified term life insurance
policy applications and payments from customer accounts without the customers’
knowledge or consent.

The states alleged that Wells Fargo imposed aggressive and unrealistic sales goals
on bank employees and implemented an incentive compensation program where
employees could qualify for credit by selling certain products to customers. The
states alleged that these sales goals and incentive compensation created an
impetus for employees to engage in improper sales practices in order to earn
financial rewards. Those sales goals became increasingly difficult to achieve over
time, the states alleged, and employees who failed to meet them faced potential
termination and career-hindering criticism from their supervisors.

   See https://www.attorneygeneral.gov/taking-action/press-

   releases/attorney-general-shapiro-announces-575-million-50-state-
        Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 9 of 18




      settlement-with-wells-fargo-bank-for-opening-unauthorized-accounts-

      and-charging-consumers-for-unnecessary-auto-insurance-mortgage-

      fees/;

  30. WFs fraud resulted in all ill consequences cited above.

  31. Prior to this incident at issue in this Complaint, Rideout Bros have not been a

     part of any settlement with WF, nor did they receive any compensation from

     any of the settlements WF had been a part of, directly or indirectly.


WHEREFORE Plaintiffs pray that this Honorable Court find enter a Judgment in

their favor for all damages it finds due and enter any other relief it sees just and

equitable, including punitive damages and attorney fees.


                    COUNT III, Negligent Infliction of Emotional Distress


  32. Plaintiffs repeat and re allege all prior averments as if fully stated herein.

  33. WFs conduct described in detail in this complaint amounts to a Negligent

     Infliction of Emotional Distress, Under the Pennsylvania Supreme Court

     ruling in Toney v. Chester County Hospital, 36 A.3d 83 (Pa. 2011), as it

     foreseeably affected Redeout Bros in the manner that is actionable under this

     ruling.

  34. In Toney, Pennsylvania Supreme Court duly noted:" After considering the

     arguments of the parties and the analysis of other states, we conclude that
     Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 10 of 18




   justification exists to extend NIED liability to a subset of cases involving

   preexisting relationships. In so doing, we consider the standard elements of

   negligence claims: duty, breach, causation, and damages. See "The Law of

   Torts", § 114, at 269-71 ... As with other states, we find it prudent to limit the

   reach of this NIED claim to preexisting relationships involving duties that

   obviously and objectively hold the potential of deep emotional harm in the

   event of breach. As explained by these states, the special relationships must

   encompass an implied duty to care for the plaintiffs emotional well-being.

   The potential emotional harm must not be the type that a reasonable person is

   expected to bear. Compensable emotional harm has been described as "likely

   to be experienced as a visceral and devastating assault on the self' such that it

   "resemble[ s] physical agony in its brutality." Keating. 44 Wake Forest L.

   Rev. at 1174." 89. Pennsylvania Supreme Court further noted that "It is

   impossible, and indeed would be irresponsible on our part, to create an

   exhaustive list of qualifying relationships in opinion.

35. Rather, we find it prudent to leave the legal question of whether a

   sufficient duty exists to our trial judges to decide on a case-by-case basis,

   at some point prior to trial, be it preliminary objections, summary

   judgment, or the like." Id..."Nonetheless, we would hold that some

   relationships, including some doctor-patient relationships, will involve
     Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 11 of 18




   an implied duty to care for the plaintiff's emotional well-being that, if

   breached, has the potential to cause emotional resulting in physical

   harm". Id.

36. The relationship between Plaintiffs and her personal bankers encompassed

   an implied duty to care for the Plaintiff's emotional well-being, as rarely is

   anything more frequently and vitally important in today's world then the

   personal bank account from which all household, consumer and other bills,

   all DEBIT/CREDIT charges, ATM cash withdrawals, etc., are paid and

   without which one could hardly get further then their doorstep.

37. This is especially true in this case, where Judson, Jay and Joe, Rideout here

   first had to cope with the unlawful and “Wrongful Death” of their father first

   only to have Wells Fargo, allow their mother (who was likely not in the right

   mind in the wake of husband’s tragic death, and widowhood), to rob her

   son’s together with Wells Fargo, of every penny the law and the Courts have

   found belonged to them.

38. All of this so Wells Fargo could reap profits and meet more insane sales

   goals.

39. Since WF violated their own account opening and maintenance, and usage,

   policies as well as Federal Law, they are a foreseeable victim of Bank's

   conduct, in failure to properly discharge such duties, as there existed a special
     Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 12 of 18




   relationship between Plaintiff and her Bank of the kind contemplated by the

   Supreme Court of Pennsylvania in the above mentioned jurisprudence, where

   special duty is derived from at least four independent sources: 1) Bank's duty

   under EFTA, 2) Common law duty of good faith and dealing, 3) Fiduciary

   duty of care, 4) Duty under customer contract agreement, duty under Patriot

   and bank Secrecy Act, Duty under PA consumer protection law, not to

   engage in any activity the likely result of which is mistake and confusion. See

   Gregg v. Amerprise Financial Inc., A.3d 2021 WL 607486 (Pa. Feb. 17,

   2021).

40. If the Court should fail to find that that a special duty of care existed by

   virtue of creation of the false accounts as set forth above, than at the very

   least it must find that at least once Rideout Bros reported the incident to WFs

   Loss Management and Wells Fargo communicated with them at lengths and

   was itself in possession of same documents that are attached to this

   Complaint and there was no doubt of wrongfulness of their omission and the

   resulting “robbery” of the settlement funds in which WF very much

   participated, the Court must find, in accord with the Toney holding, that such

   Loss Management investigation gave rise to special duty of care WF owed to

   Rideout Bros, under the circumstances of this case.
       Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 13 of 18




  41. All of the above were breached by the Bank through actions and omissions

     described in this complaint, which breach obviously and objectively had the

     potential of deep emotional harm because of deprivation of significant

     funding, the only monies left for them from the exitance of their dad.

  42. In conduct described above Wells Fargo intentionally or at least recklessly

     cashed Rideout Bros checks without their signature or any way to know what

     their signatures actually look like, through a fake account they established in

     their names in violation of all applicable laws and regulations cited above.


   WHEREFORE Plaintiff’s Pray for a Judgment to include all compensable

   damages, including pain and suffering monetary damages and other relief just

   and proper under the law, including punitive damages.


             COUNT III Intentional Infliction of Emotional Distress


  43. Plaintiff repeats and realleges all previous paragraphs as if fully stated herein

     at length.

  44. The same conduct and pattern set forth above also constitutes Intentional

     Infliction of Emotional Distress.


WHEREFORE Plaintiff’s Pray for a Judgment to include all compensable

damages, including pain and suffering monetary damages and other relief just and

proper under the law, including punitive damages.
     Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 14 of 18




                 COUNT IV NEGLIGENCE

45. Plaintiff repeats and realleges all previous paragraphs as if fully stated herein

   at length.

46. The same conduct and pattern set forth above also constitutes Negligence.

47. WF recent misconduct and the fines by the authorities stemming from the

   highly illegal schemes, established that WF owes a duty of care to public at

   large not to create fake accounts under random folks names without their

   knowledge and permission.

48. In other words Wells Fargo owes an ORP duty of care to general public to

   adhere to banking laws and regulation which prohibit them from establishing

   fake accounts, without knowledge, permission or authorization by the

   authorized users.

49. If the Court should fail to find that that a duty of care existed by virtue of

   creation of the false accounts as set forth above, than at the very least it must

   find that at least once Rideout Bros reported the incident to WFs Loss

   Management and Wells Fargo communicated with them at lengths and was

   itself in possession of same documents that are attached to this Complaint

   and there was no doubt of wrongfulness of their omission and the resulting

   “robbery” of the settlement funds in which WF very much participated, the
     Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 15 of 18




   Court must find, in accord with the Toney holding, that such Loss

   Management investigation gave rise to a duty of care WF owed to Rideout

   Bros, under the circumstances of this case, when there was at least probable

   cause of wrongdoing involving deprivation of $62,470, else the entire

   structure is meaningless, and WF will force every future victim to hire a

   lawyer and file a lawsuit.

50. There are two distinct factual scenario opportunities, where the Court may

   find WF owed a duty to Ridout Bros: 1) at the onset of the wrongdoing, when

   they knew they had opened accounts for persons they had never seen in

   person, nor did they have their signatures, but did eagerly accept their

   $62,470,via drafts titled only and solely in Fee Simply, than cashing all those

   out a person whose name did not appear on any of the checks; and or 2)

   When aggravated individuals reported this fraud to WF who than investigated

   and must have found substantiated allegations but decided not to do anything

   about it.

51. WF breached this duty in a blunt and self serving manner, under the same

   pattern of misconduct they have adhered to in years prior as shown above, so

   that Rideout Bros were at all times relevant hereto, foreseeable victims of

   such misconduct.
        Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 16 of 18




  52. As a direct and proximate conduct of WF Plaintiffs suffered tremendous

      monetary and emotional as well an non pecuniary loss.


WHEREFORE Plaintiff’s Pray for a Judgment to include all compensable

damages, including pain and suffering monetary damages and other relief just and

proper under the law, including punitive damages, and attorney fees. Plaintiffs

demands a trial by jury as to all issues so triable.

                           PRAYOR FOR RELIEF


WHEREAFORE Plaintiff request a judgment in their favor for all damages due

under the law, and submit to jury all issues so triable.




   Enclosures: Exhibit A, B,C,D, E.


                                  Respectfully Submitted

                                 LAW OFFICES OF PREDRAG FILIPOVIC, ESQ
                                 1635 Market Street, Suite 1610
                                 Philadelphia, PA 19103
                                 Tel: 267-265-0520; 215-974-7744
                                 Email: PFesq@ifight4justice.com
                                 Attorneys for the Plaintiffs

                                  www.StopRipoff.com
    Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 17 of 18




                              VERIFICATION

We, Judson, Jay, and Joe Rideout, have read the Complaint and certify that all

the facts therein pertaining to our case, are accurate and true and documents

attached true and accurate copies of what we are in possession of, to the best of

our knowledge information and belief, and we make this statement subject to

penalties of unsworn, falsifications to authorities.




                  Judson Rideout          7/22/2021
_____JUDSON_______________________; DATE_____________________
   Case 2:21-cv-03326-MAK Document 1 Filed 07/27/21 Page 18 of 18



             Jay Rideout
_____JAY___________________________;       7/22/2021
                                     DATE______________________




              Joseph Rideout
_____JOSEPH______________________; DATE_______________________
                                           7/22/2021
